Williams, Judge,
delivered the opinion of the court:
The plaintiff during the period involved was an officer in the United States Navy. He seeks recovery of the increased rental and subsistence allowances provided by law, for an officer of his rank, on account of a dependent mother.
The claim is based on section 4 of the act of June 10, 1922, 42 Stat. 625, 621, which reads:
“ Sec. 4. That the term ‘ dependent ’ as used in the succeeding sections of this Act shall include at all times and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer provided she is in fact dependent on him for her chief support.”
*611The facts are not controverted and the sole question is: Was the plaintiff’s mother during the period of the claim in fact dependent on him for her chief support, within, the meaning of the applicable statute?
The record shows that during the period of the claim the mother’s actual living expenses, including that of two minor daughters who lived with her, averaged from $117 to $138 per month. The only income received by her from any source during the entire period of the claim outside the contributions from the plaintiff and his brother Henry, was $14.00 a month received by her during a portion of the claim from interest on a $2,500 note which she subsequently collected and invested in a home. The plaintiff’s contributions to her support averaged from $85 to $88 per month, while the contribution of plaintiff’s brother was $40 per month. It is clear that under the uniform decisions of this court, in many cases unnecessary to cite here, the plaintiff’s mother during the entire period of the claim was in fact dependent on him for her chief support.
Plaintiff is therefore entitled to recover the increased rental and subsistence allowances for the period from June 3, 1926, to October 4, 1929.
Judgment is hereby ordered to be entered in favor of the plaintiff for $1,402.40.
Whaley, Judge; Littletoh, Judge; and Green, Judge, concur.
Booth, Chief Justice, did not hear this case, on account of illness, and took no part in its decision.